Citation Nr: 1131468	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as insomnia, including as secondary to posttraumatic stress disorder (PTSD) or medications.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had active duty service from June 1964 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied entitlement to service connection for a sleep disorder, claimed as insomnia secondary to PTSD or medications, a left knee disability, and a right knee disability.

The Veteran's claims were previously before the Board and remanded in November 2010 for additional development.

The Board notes that, while a claim of entitlement to service connection for a right shoulder disability had been remanded by the Board in November 2010, that claim was granted in full in a May 2011 RO rating decision.

The issue of entitlement to a compensable disability rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left knee disability and a right knee disability, also claimed as secondary to a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A sleep disorder was not manifest during service and is not related to the Veteran's active service.

2.  A sleep disorder is not shown to have been caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A sleep disorder is not proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim decided herein, notice dated in March 2007 informed the Veteran of what the evidence needed to show to substantiate his claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  That letter also provided information regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was thereafter initially adjudicated in March 2008.

In May 2008, the Veteran was provided with notice regarding the evidence needed to substantiate a claim for secondary service connection.  Thereafter, the Veteran's claim was readjudicated with the issuance of a March 2009 statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The Veteran's service treatment records have been obtained.  In addition, the Veteran was provided with a VA examination pertinent to the claim denied herein in December 2010.  As this examination was conducted by a medical professional, who reviewed the claims file, obtained history from the Veteran, performed the examination, and provided a supported conclusion, the Board finds that it is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence with regard to this issue has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records contain no complaints regarding a sleep disorder or related symptoms.  When the Veteran was examined for retirement in April 1985, the examination was normal with the exception of notations regarding his skin.  On a Report of Medical History, he reported a history of frequent trouble sleeping.  While several notations were made by the doctor on the Veteran's Report of Medical History, they did not contain any references to a sleep disorder.

On his February 2007 claim, the Veteran indicated that his insomnia began in 1973, and he had never been treated for it.

In a May 2008 written statement, the Veteran contended that insomnia should have been evaluated as a sleep disorder due to his service connected disabilities, PTSD, and/or medications.

In December 2010, the Veteran underwent VA examination.  He reported having insomnia since 1986.  No matter what time he went to bed, he woke up at three in the morning.  He felt like he was burning up but had no other physical symptoms.  He had no muscle jerks such as restless leg syndrome or severe pain that woke him up.  He did not have severe snoring nor did he stop breathing at night.  He had frequent nightmares and dreams of Vietnam.  The Veteran wept when discussing this.  He reported nightsweats and denied weight loss or gain, daytime hypersomnolence, hemoptysis, or any current treatment.  His records were reviewed.  The diagnosis was insomnia, secondary to mental health issues.  The Veteran did not have insomnia secondary to pain, restless leg syndrome, or any other physical condition.

A separate December 2010 VA examination document shows that the Veteran and his wife were interviewed by a VA psychologist.  She determined that the Veteran potentially met the criteria for insomnia.  It was probably a symptom of PTSD.  The Veteran indicated that he would submit a claim for PTSD and insomnia.  In a January 2011 addendum, the VA psychologist indicated that she had reviewed the Veteran's claims file and medical records, and nothing needed to be altered from her original report.

Based on a review of the record, the Board concludes that service connection for insomnia is not warranted on a direct or secondary basis.  The competent opinion of record, that of the December 2010 VA examiners, indicates that the Veteran's insomnia is secondary to PTSD or other mental health issues.  The examination report specifically stated that the Veteran's insomnia was not secondary to pain, restless leg syndrome, or any other physical condition.  As the Veteran has been denied service connection for PTSD and has not claimed entitlement to service connection for any other mental health disorder, this theory of entitlement-that of secondary service connection-is not available to him.  To the extent that the Veteran stated during his December 2010 VA examination that he was going to file claims for service connection for PTSD and insomnia, the Board notes that such claims have not yet been received or associated with his claims file.

While the Veteran has contended that his insomnia may be secondary to a service-connected disability, the Board finds that the determination as to the etiology of insomnia is a medical finding that requires specialized training, knowledge, or education.  This is not a situation where there is an obvious cause-and-effect relationship that would be within the purview of a layperson.  As such, the Veteran's opinion as to this relationship is not competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, entitlement to service connection for insomnia, as secondary to a service-connected disability, must be denied.

With regard to whether the Veteran's insomnia may be related directly to his service, the Board notes that his service treatment records are negative for any complaints or treatment for insomnia or any related symptoms.  The Veteran did report a history of trouble sleeping when examined for retirement in April 1985.  However, in subsequent statements, the Veteran has given widely varying responses to the question of when his insomnia began.  He stated in February 2007 that it began in 1973.  He indicated in December 2010 that it began in 1986, which was after separation from service.  Furthermore, while the Veteran is certainly competent to report as to his symptoms and their history, he does not have the requisite medical training or education to determine that his symptoms constituted a diagnosis of insomnia at any particular time.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

As such, the Board finds that there is no credible evidence of continuity of symptomatology, since the Veteran has been inconsistent in his report as to when his symptoms began.  There is also no competent opinion that even suggests that his insomnia began in service or is related to any incident of service.  Therefore, the Board concludes that entitlement to service connection for a sleep disorder, on a direct or secondary basis, must be denied.


ORDER

Service connection for a sleep disorder, claimed as insomnia, including as secondary to PTSD or medications, is denied.


REMAND

The Board finds that additional development is required prior to final adjudication of the Veteran's claims of entitlement to service connection for left and right knee disabilities.

During his December 2010 VA examination, the Veteran reported that he had sought treatment for his knees at the Oak Knoll Naval Hospital in the early 1980s.  As the Veteran was in service until 1985, any records of this treatment constitute service treatment records.  This is the first time that the Veteran has indicated that he sought such treatment at Oak Knoll Naval Hospital.  Therefore, no attempts have yet been made to obtain these records.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to obtain any records that might document the Veteran having sought treatment for his knees at Oak Knoll Naval Hospital in the early 1980s.  All attempts to locate these records should be documented in the claims file.

2.  If any pertinent records are obtained, afford the Veteran an additional VA examination or opinion if such is required by the newly obtained evidence.

3.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate period of time for response before the claims are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


